DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in the preamble, “A method of manufacturing a terminal-equipped electric wire”.  However, it is indefinite as to how this can be a method of doing so if the “terminal-equipped electric wire” is never positively claimed.  The applicant argues, “Further, the claim 1 feature of "connecting a terminal fitting to one end of an electric wire." produces an initial form of an electric wire that is equipped .”  This appears to not be the case since the new limitation refers back to “the electric wire”.  Thus, it is also indefinite if the “electric wire” recited in the new limitation is that of the “a terminal-equipped electric wire” of the “an electric wire”.   

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ruhl et al. (US 2013/0146644 A1) in view of Wagner et al. (US 2015/0288123 A1).
Regarding claim 1, Ruhl teaches:
A method of manufacturing a terminal-equipped electric wire, comprising: 
connecting a terminal fitting [connectors (16, 18, 20); 0046, 0053] to one end of an electric wire [cables (12, 14) which have a plurality of strands; 0046] in which a conductor is covered with a jacket [0046]; 
clamping a range of a predetermined length in a length direction at an intermediate portion of the electric wire with a pair of plate bodies [damping jaws (30, 32) clamp an intermediate part of the cables; figure 2], wherein the pair of plate bodies have surfaces that contact the electric wire, and the surfaces have a flat plate shape [see figure 2]; and 
performing an ultrasonic joining processing by applying an ultrasonic vibration to the conductor at the other end of the electric wire [the cables are ultrasonically welded in compression space (22); 0047, 0050].
Ruhl does not teach:
the conductor is exposed at the other end of the electric wire.
Wagner teaches ultrasonic welding wires (104, 106, 108) wherein the exposed strands are welded; figure 2a. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to expose the strands of the Ruhl cables for welding because it is known to do so.  It also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to remove the sheathing/insulation from the desired joining areas in order to facilitate the joining of the strands without the possibility of contamination/interference form the sheathing/insulation.   
Regarding claim 2, Ruhl teaches.
when performing the ultrasonic joining processing by applying the ultrasonic vibration to the other end of the electric wire, spacing apart a plurality of the pair of plate bodies in the length direction at the intermediate portion of the electric wire [there may be two deflection devices; 0058, 0082; and figure 3].
Regarding claim 3, Ruhl does not teach:
clamping the electric wire with a clamping force which is set to be weaker than a force of plastic deformation of the jacket of the electric wire, and is such that the jacket is hardened by pressing with the plate bodies and a friction of the jacket against the conductor is increased.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a clamping force less than the force required for plastic deformation of the wire in order to not damage the wire but enough to dampen the vibrations in the wire.  In doing so, the increasing of friction intrinsically happen.  
Regarding claim 4, Ruhl teaches:
A method of damping an electric wire, comprising: 
clamping, by a pair of plate bodies, a range of a predetermined length in a length direction at an intermediate portion of an electric wire in which a conductor is covered with a jacket [damping jaws (30, 32) clamp an intermediate part of the cables; 0046, 0053,  and figure 2],  bodies, wherein the pair of plate bodies have surfaces that contact the electric wire, and the surfaces have a flat plate shape [see figure 2]; and 
performing an ultrasonic joining processing by applying an ultrasonic vibration to the conductor at an end portion of the electric wire [the cables are ultrasonically welded in compression space (22); 0047, 0050].
Ruhl does not teach:
the conductor is exposed at the end portion.
Wagner teaches ultrasonic welding wires (104, 106, 108) wherein the exposed strands are welded; figure 2a. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to expose the strands of the Ruhl cables for welding because it is known to do so.  It also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to remove the sheathing/insulation from the desired joining areas in order to facilitate the joining of the strands without the possibility of contamination/interference form the sheathing/insulation.   

Response to Arguments
Applicant's arguments filed 5/2/22 have been fully considered but they are not persuasive.
The applicant argues that Ruhl does not teach flat plate bodies, however one completely reviewing Ruhl would have noted that figure 2 clearly teaches this.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735